Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000322
                                                         04-MAY-2016
                                                         08:51 AM



                          SCPW-16-0000322

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           SEONG HO JI and GX AUTO, INC., Petitioners,

                                 vs.

       THE HONORABLE HILARY BENSON GANGNES, Judge of the
    District Court of the First Circuit, Honolulu Division,
               State of Hawai#i, Respondent Judge

                                 and

         KAALAWAI HOLDINGS LLC dba UNITED TRUCK RENTAL
        and SIONE VIMAHI aka SIONE VINMAHI, Respondents.


                        ORIGINAL PROCEEDING
                      (CIV. No. 1RC15-1-7933)

 ORDER DENYING PETITION FOR WRIT OF MANDAMUS AND/OR PROHIBITION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Seong Ho Ji and GX

Auto, Inc.’s petition for writ of mandamus and/or prohibition,

filed April 7, 2016, the documents attached thereto and submitted

in support thereof, and the record, it appears that petitioners

fail to demonstrate that they have a clear and indisputable right

to the requested relief or that they lack alternative means to

seek relief.   Petitioners, therefore, are not entitled to an
extraordinary writ.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action); Honolulu Advertiser, Inc. v. Takao, 59 Haw.
237, 241, 580 P.2d 58, 62 (1978) (a writ of mandamus and a writ

of prohibition are extraordinary remedies meant to, among other

things, restrain a judge of an inferior court from acting beyond

or in excess of his or her jurisdiction; they are not intended to

supersede the legal discretionary authority of the trial courts,

cure a mere legal error, or serve as a legal remedy in lieu of

normal appellate procedure).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus and/or prohibition is denied.

          DATED:   Honolulu, Hawai#i, May 4, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2